Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 31, 2020

                                    No. 04-20-00131-CV

                                   Clint Harrison ELLER,
                                          Appellant

                                              v.

                      DAD P AS NEXT FRIEND TO T.P. A MINOR,
                                     Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18-383A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
        On July 30, 2020, appellant filed his brief and appendix. The appendix to appellant's
brief violates Texas Rule of Appellate Procedure 9.9 in that it includes sensitive data,
specifically the name of a person who was a minor when the underlying suit was filed, and such
data has not been redacted. See TEX. R. APP. P. 9.9(a)(3).

       We therefore ORDER that appellant’s appendix is STRICKEN. We further ORDER
appellant to file an amended appendix in compliance with Texas Rule of Appellate Procedure
9.9 by August 10, 2020.


                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court